      Case 5:16-cv-01099-TJM-TWD Document 49 Filed 04/10/19 Page 1 of 1




                                                                            Orrick, Herrington & Sutcliffe LLP

April 10, 2019                                                              51 West 52nd Street
                                                                            New York, NY 10019-6142
                                                                            +1 212 506 5000
VIA ECF
                                                                            orrick.com
Hon. Magistrate Judge Therese Wiley Dancks
United States District Court for the Northern District of New York
James Hanley Federal Building
                                                                            Ellen M. Murphy
100 South Clinton Street
Syracuse, NY 13261                                                          E emurphy@orrick.com
                                                                            D +1 212 506 3659
                                                                            F +1 212 506 5151

       Re: COR Development Company LLC v. Howe, No. 5:16-cv-1099

Dear Magistrate Judge Dancks,

       As you are aware, this firm represents defendant Todd R. Howe in the above-referenced
matter. I write to provide a status report as ordered by the Court (see ECF Dkt No. 48).

       Mr. Howe was sentenced before the Honorable Valerie E. Caproni on April 5, 2019. Mr.
Howe was sentenced to five years probation, 150 hours of community service for each year of
probation, and ordered to pay (a) restitution to Whiteman Osterman & Hanna LLP in the amount
of $1,706,542; (b) forfeiture in the amount $2,835,000; and (c) a special assessment of $800.

       Counsel apologizes for the delay in providing the foregoing status report to the Court, I
had inadvertently entered an incorrect date in my calendar.


                                             Respectfully submitted,

                                             /s/ Ellen M. Murphy
                                             Ellen M. Murphy



Cc: Counsel of Record (via ECF)
